DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is written in response to applicant’s correspondence received on 4/26/22. Amended claims 1 and 6-12 are under examination. 
Any rejection or objection not reiterated herein has been overcome by amendment. 
Claim objections are withdrawn. The rejection under 35 USC § 102(a)(2) are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Julien (WO2018053507A) in view of Pfeifer (Pfeifer, B. A., Admiraal, S. J., Gramajo, H., Cane, D. E., & Khosla, C. (2001). Biosynthesis of complex polyketides in a metabolically engineered strain of E. coli. Science, 291(5509), 1790-1792).
	Regarding claim 1, Julien teaches a method for producing a sesquiterpene product or sesquiterpenoid in a recombinant host cell (claim 1, page 1 lines 8-16), specifically the tricyclic sesquiterpene is epi-isozizaene (claims 19, 44, 46) via encoding epi-isozizaene synthase (EIZS) (claims 2-4, 18-20, 28, and 29). Julien discloses the use of E. coli as the host cell (p17 lines 19-20). Julien teaches that their method can use a wildtype promoter, a inducible, or constitutive promoter (p13 line 18-p14 line 14). Julien teaches that the promoter is operably linked to the synthetase (claim 10). Julien discloses a SEQ ID #8 (claim 4, p59) that is a 100% match to claimed SEQ ID No:’s 1, 4, and 5.
Julien fails to teach the specific Pt7 promoter. 
Pfeifer teaches a method of producing complex polyketides in E. coli (title, abstract). Pfeifer teaches use of the inducible Pt7 promoter (p1791 left column lines 1-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the promoter in the recombinant EIZS E. coli with the Pt7 promoter of Juilen. One of ordinary skill in the art would be motivated to do so because this is a simple substitution of known promoters. There would be a reasonable expectation of success as both Julien and Pfeifer are in the same field of endeavor of using genetically altered E. coli to produce complex compounds. 	
	Regarding claims 6, 7, and 12, Julien teaches that the MVA pathway can be endogenous or heterologous to the genetically modified host cell (p12 lines 4-18, p17 lines 22-p18 line 14), Julien also discloses components of the MVA pathway including acetoacetyl-CoA thiolase (p17 lines 22-25), HMGS (p 17 lines 26-29), HMGR (p17 lines 30-34), IPP (p11 lines 4-7), and FPP synthase (p14 lines 27-31). 
Regarding claims 8-11, Julien discloses the use of E. coli as the host cell (p17 lines 19-20). 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 6-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Julien fails to teach the specific promoter Pt7. This is correct; however, as this new limitation was added by amendment, an updated search was conducted and thus a new 103 rejection is entered above. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657